
	
		II
		112th CONGRESS
		1st Session
		S. 698
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to codify the
		  prohibition against the reservation of gravesites at Arlington National
		  Cemetery, and for other purposes.
	
	
		1.Codification of prohibition
			 against reservation of gravesites at Arlington National Cemetery
			(a)In
			 generalChapter 24 of title
			 38, United States Code, is amended by inserting after section 2410 the
			 following new section:
				
					2410A.Arlington
				National Cemetery: other administrative matters
						(a)One gravesite
				per familyNot more than one
				gravesite may be provided at Arlington National Cemetery to a veteran or member
				of the Armed Forces who is eligible for interment at such cemetery and the
				family members of such veteran or member who are also eligible for interment at
				such cemetery.
						(b)Prohibition
				against reservation of gravesitesA gravesite at Arlington
				National Cemetery may not be reserved for an individual before the death of
				such
				individual.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 24 of
			 such title is amended by inserting after the item relating to section 2410 the
			 following new item:
				
					
						2410A. Arlington National
				Cemetery: other administrative
				matters.
					
					.
			(c)Applicability
				(1)In
			 generalExcept as provided in paragraph (2), section 2410A of
			 such title, as added by subsection (a), shall apply with respect to all
			 interments at Arlington National Cemetery after the date of the enactment of
			 this Act.
				(2)ExceptionSubsection
			 (b) of such section, as so added, shall not apply with respect to the interment
			 of an individual for whom a written request for a reserved gravesite was
			 submitted to the Secretary of the Army before January 1, 1962.
				(d)Report
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Army shall submit to Congress a report on
			 reservations made for interment at Arlington National Cemetery.
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)The number of
			 requests for reservation of a gravesite at Arlington National Cemetery that
			 were submitted to the Secretary of the Army before January 1, 1962.
					(B)The number of
			 gravesites at such cemetery that, on the day before the date of the enactment
			 of this Act, were reserved in response to such requests.
					(C)The number of
			 such gravesites that, on the day before the date of the enactment of this Act,
			 were unoccupied.
					(D)A list of all
			 reservations for gravesites at such cemetery that were extended by individuals
			 responsible for management of such cemetery in response to requests for such
			 reservations made on or after January 1, 1962.
					(E)A description of
			 the measures that the Secretary is taking to improve the accountability and
			 transparency of the management of gravesite reservations at Arlington National
			 Cemetery.
					(F)Such
			 recommendations as the Secretary may have for legislative action as the
			 Secretary considers necessary to improve such accountability and
			 transparency.
					
